                               Case 6:19-cv-01071-AA                    Document 8                   Filed 07/15/19          Page 1 of 2


          AO 440 (Rev. 06/12) Summons in a Civil Action


                                                UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                        District of Oregon

                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                      Plaintijf(s)                                   )
                                          v.
                                                                                     )
                                                                                     )
                                                                                                Civil Action No.     (Q: IC\ -cy- 0 \0 '+ (..   AA
                                                                                     )
                                                                                     )
                                                                                     )
                                                                                     )
                                    Defendant(s)                                     )

                                                           SUMMONS IN A CIVIL ACTION

          To: (Defendant's name and address)

                Lu~L S, ~\--s.
                  ~I '-l l £. 15l-b A\/e..11\A.-C
               f~_,                ~~ C('q-'-/Ds
                    A lawsuit has been filed against you.

                   Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
          are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
          P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
          the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
          whose name and address are: • ....,-:          D       I • .A'\, r .-
                                               • uQ:fY'\ e.5   - r.:> ye \l\"t   •   /-\.   "Cl., .... -z... ·
                                               . G/o 30°1~Y Ke-w1-~ k~ .                          .
                                                 C~t.- &rotJ-e.,,, 1?e,{Ju.b \! £... of' 6rtiov'l
                                                                            -z 1/J f~plc                  [.: q~y 'l.'1: J
                 If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
          You also must file your answer or motion with the court.                                          ·




... \ /
          Date:     7 _\S -\C\
                        Case 6:19-cv-01071-AA                 Document 8         Filed 07/15/19            Page 2 of 2


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ([))

           This-summons for (name of i~dividual and title, if any)
was received by me on (date)


         . 0 I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
         ------------------
           on (date)                               , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                       , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or·

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specify):




          My fees are$                             for travel and $                   for services, for a total of$           0.00


           I declare under penalty of perjury that this information is true.



Date:
                                                                                             Server's signature



                                                                                         Printed name and title




                                                                                             Server's address


Additional information regarding attempted service, .etc:
